          Case 1:18-cr-00816-RA Document 34
                                         33 Filed 06/10/20
                                                  06/09/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    June 9, 2020

BY ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Sadiq, et al., S1 18 Cr. 816 (RA)

Dear Judge Abrams:

        The Government writes, with consent of defense counsel, to request that the Court adjourn
the sentencings scheduled in the above-captioned matter. Specifically, the Government requests
that the Court reschedule Rashid Mahmood’s sentencing for June 24, 2020 at 11:00 a.m., and that
the Court reschedule Umar Sadiq’s sentencing for June 24, 2020 at 3:00 p.m.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:
                                                    Sheb Swett
                                                    Assistant United States Attorney
                                                    Southern District of New York
                                                    (212) 637-6522

                                           Application granted. The sentence for Mr. Mahmood is
cc:    All Counsel (by ECF)                rescheduled to June 24, 2020 at 11:00 a.m. and will be held by
                                           video conference. The sentence for Mr. Sadiq is adjourned to
                                           June 24, 2020 at 3:00 p.m. and will be held by video conference.

                                           SO ORDERED.


                                           __________________________
                                           Ronnie Abrams, U.S.D.J.
                                           June 10, 2020
